Title: To George Washington from Alexander Spotswood, 24 December 1798
From: Spotswood, Alexander
To: Washington, George

 

Dr Sir
December 24. 1798.

I received a letter last Week from Mr Short, dated Novr 1st—he Says Mr Hites absence from home, has prevented his doing any thing towards the purchase of Andrew Woodrows Survey—but so Soon as hite returns, he will have the bussiness closed to your Satisfaction.
I have also recd a letter from Mr Feild, he acknowledges the Rect of mine, covering Sundry papers to enable him to find out the propriety of the land opposite yours on Rough Creek—But observes, that being but newly come into the green river Country, & Takeing up his Settlement in the woods, will of course be much confind at home; but Says he will do every thing in his power to Comply with your Wishes.
your favr to my Son dated 22d Novr Acknowledgeing the rect of his of the 13th Covering the publication of gracchus was handed me by my Servant—& by me opened through Mistake.
I confess I was much Shagreened, that my Son whose political principals in favr of goverment & its administrations; had always been in unison with mine—should at this late hour—Suffer himself to be transformed into a Jacobin, by the publication of gracchus as insignificant & contemptible as the Author himself—However, my mind was Soon eased; on my Son declaring the letter of the 13. with his Signature to it was a forgery—he tels me he has wrote you, denying the Same to be his, and that he has wrote & given to his Brother a duplicate—for fear the first may have Miscarried.
We have had nothing lately from our assembly—and from the, late movement of a certain Jacobin—I am inclined to believe, his agents has wrote him that the assembly will not be so pliant as they wished & expected.
My family enjoy good health & desires there best regards to you Mrs Washington & Miss Custis as well as dr Sr Yr Affe & ⟨Ob st⟩

A. Spotswood

